Citation Nr: 0430564	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  04 18-699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether the VA erred in its decision to change the veteran's 
medical enrollment status from Priority Group 7c to Priority 
Group 8c.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination of a VA Medical 
Center (VAMC) in Gainesville, Florida, from the RO in St. 
Petersburg, Florida.  A notice of disagreement was received 
March 2004, a statement of the case was issued that month, a 
substantive appeal was received from the veteran in April 
2004, and the veteran's request that this case be advance on 
the Board's docket was granted.  A hearing was held before 
the undersigned in October 2004.    


FINDINGS OF FACT

1.  The veteran registered for VA health care benefits in 
September 1996.

2.  The recent change of the veteran from Priority Group 7c 
to Priority Group 8c does not impact, either negatively or 
positively, on the level of care the veteran can receive 
within the VA health care system.  


CONCLUSION OF LAW

There is no outstanding question of fact or law in the matter 
of the veteran's change is status from Priority Group 7c to 
Priority Group 8c, and the appeal in that matter is moot.  
38 U.S.C.A. § 7104, 1705, 1706 (West 2002); 38 C.F.R. 
§§ 17.36, 19.7, 20.101 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the VA erred in its decision to 
change his medical enrollment status from Priority Group 7c 
to Priority Group 8c.  The question of whether the veteran 
should be in a Priority Group greater than 7c is not before 
the Board at this time.  

The law is not in dispute.  Under 38 U.S.C.A. § 1705(a), the 
VA shall manage the enrollment of veterans in accordance with 
the following priorities, in the order listed: (1) veterans 
with service-connected disabilities rated 50 percent or 
greater; (2) veterans with service-connected disabilities 
rated 30 percent or 40 percent; (3) veterans who are former 
prisoners of war; veterans with service-connected 
disabilities rated 10 percent or 20 percent; (4) veterans who 
are in receipt of increased pension based on a need of 
regular aid and attendance or by reason of being permanently 
housebound and other veterans who are catastrophically 
disabled; (5) veterans who are unable to defray the expenses 
of necessary care as determined under 38 U.S.C.A. § 1722(a); 
(6) all other veterans eligible for hospital care, medical 
services, and nursing home care under 38 U.S.C.A. § 
1710(a)(2); and, (7) veterans described in 38 U.S.C.A. 
§ 1710(a)(3).

Effective October 2, 2002, section 202(a) of Public Law 107- 
135 (115 Stat. 2457), provides for a group (7) and a new 
group (8).  Group (7) veterans as described in section 
1710(a)(3) of this title are eligible for treatment as a low-
income family under section 3(b) of the United States Housing 
Act of 1937.  Group (8) veterans described in section 
1710(a)(3) of this title are veterans not covered under Group 
(7) who do not meet the qualifications of any other group.  
See 38 U.S.C.A.  § 1705(a) (West 2002).

Except as otherwise provided in 38 C.F.R. § 17.37, a veteran 
must be enrolled in the VA healthcare system as a condition 
for receiving the medical benefits package set forth in 38 
C.F.R. § 17.38. 38 C.F.R. § 17.36(a)(1).  The Secretary will 
determine which categories of veterans are eligible to be 
enrolled based on an order of priority.  See 38 C.F.R. § 
17.36(a)(1)-(a)(8).

The law provides that VA will enroll all priority categories 
of veterans set forth in 38 C.F.R. § 17.36(b) beginning 
January 17, 2003 except that those veterans in priority 
category 8 who were not in an enrolled status on January 17, 
2003 or who requested disenrollment after that date, are not 
eligible to be enrolled.  38 C.F.R. § 17.36(c)(2); 68 Fed. 
Reg. No. 12, 2670-2673 (emphasis added).  It is important for 
the veteran to understand that on January 17, 2003, the 
Secretary of Veterans Affairs announced that all priority 
groups of veterans (which includes the veteran), except those 
in Priority Group 8 who were not in an enrolled status on 
January 17, 2003 would be enrolled in the VA Health Care 
System.  68 Fed. Reg. No. 12, 2670-2673. 

In this case, as clearly reported within the statement of the 
case issued to the veteran in March 2004, the veteran 
registered with for VA health care benefits in 
September 1996.  Thus, under the law, the recent change of 
the veteran's status from Priority Group 7c to Priority Group 
8c does not impact, either negatively or positively, on the 
level of care the veteran can receive at a VAMC.  Simply 
stated, because the veteran enrolled prior to January 17, 
2003, the level of care the veteran could receive at the VAMC 
was not impacted by his change in status.     

The Board appreciates the apparent confusion created by the 
decision to change the veteran's medical enrollment status 
from Priority Group 7c to Priority Group 8c.  In order to 
ensure that the veteran was not impacted by his change in 
status based on the new law, the Board contacted a 
representative of the Veteran's Health Administration (VHA) 
who, in turn, contacted both the veteran and the VAMC where 
the veteran currently receives treatment.  The VHA informed 
the Board that the veteran was, in fact, receiving the same 
level of care he was receiving prior to his change in status.  
His status has, effectively, not changed.  A representative 
of the VAMC contacted the veteran to inform him of this fact.  
The veteran has been receiving treatment at the VAMC at the 
same level since August 2003 and continues to receive the 
same level of treatment he received prior to the August 2003 
decision.  His status has not, therefore, changed regarding 
his priority of care within the VA health care system.  Thus, 
there is nothing in this case, concerning this issue, for the 
Board to grant or deny and a detailed review of why the 
veteran is now in Priority Group 8c is not warranted.

The only issue on which the veteran perfected on appeal, and 
over which the Board has jurisdiction, is whether the VA 
erred in its decision to change the veteran's medical 
enrollment status from Priority Group 7c to Priority Group 
8c, a decision that has no negative, or positive, impact on 
the veteran.  As his change in status does not impact the 
level of care he could obtain at the VA, or VA benefits he 
could receive, and is not detrimental to the veteran in any 
way, there is no outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA that remains unresolved with regard to 
this issue.  Regarding this limited issue, there is nothing 
for the Board to grant or deny.  Absent such question, there 
is no matter over which the Board may exercise its 
jurisdiction.

As the change in status does not impact the veteran, there is 
nothing for the Board to adjudicate and the issue on appeal 
is moot.  Consequently, the present matter must be dismissed.

As there is nothing regarding this issue for the Board to 
grant or deny in this case, the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
is not applicable.
 

ORDER

The appeal is dismissed.


	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



